Citation Nr: 1448118	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  11-04 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to non-service-connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran had active military service from May 1962 to May 1964. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal following an April 2009 decision of the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA).  The case is currently under the jurisdiction of the RO in Denver, Colorado.

The Veteran was afforded a hearing before the undersigned in August 2012.  A transcript of the hearing has been associated with the claims file.

Additional service personnel records were associated with the claims file subsequent to the most recent Statement of the Case dated in January 2011.  However, in July 2014 the Veteran's representative waived RO consideration of this evidence.  Thereafter, additional service treatment and service personnel records were associated with the claims file.  These records are either duplicative of those already associated with the claims file, present information that is essentially duplicative of information already of record, or not relevant to the issue on appeal.  Therefore, the Board finds it unnecessary to remand the claim for additional RO consideration.

The issues of entitlement to service connection for cerebral vascular accident, to include as due to exposure to herbicides; entitlement to service connection for chronic renal disease, to include as due to exposure to herbicides; entitlement to service connection for asbestosis; entitlement to service connection for bronchiectasis; entitlement to service connection for generalized arteriosclerosis, to include as due to exposure to herbicides; entitlement to service connection for heart disease, to include as due to exposure to herbicides; entitlement to service connection for arrhythmia, to include as due to exposure to herbicides and to include as secondary to cerebral vascular accident; entitlement to service connection for hernia; entitlement to service connection for peripheral neuropathy, to include as due to exposure to herbicides; entitlement to service connection for head injury; entitlement to service connection for headaches; entitlement to service connection for chronic obstructive pulmonary disease, to include as secondary to cerebral vascular accident; entitlement to service connection for cerebrovascular hemorrhage, to include as secondary to cerebral vascular accident; entitlement to service connection for aneurism, to include as secondary to cerebral vascular accident; entitlement to service connection for blood clots, to include as secondary to cerebral vascular accident; entitlement to service connection for dementia, to include as secondary to cerebral vascular accident; entitlement to service connection for hearing loss, to include as secondary to cerebral vascular accident; entitlement to service connection for gastrointestinal problems, to include as secondary to chronic renal disease; entitlement to service connection for gout, to include as secondary to chronic renal disease; entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities; entitlement to special monthly compensation; entitlement to specially adapted housing; and entitlement to temporary total disability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.


FINDING OF FACT

The Veteran did not serve on active duty during a period of war.


CONCLUSION OF LAW

The Veteran's military service does not meet the threshold service eligibility requirements for non-service-connected pension benefits.  38 U.S.C.A. §§ 101, 1521(a), (j) (West 2002); 38 C.F.R. §§ 3.2, 3.3, 3.17, 3.314(b) (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

In this case, although the Veteran is making a factual argument, in essence the question is legal and personnel records are dispositive.  VCAA notice is not required because the issue presented involves a claim for non-service-connected pension benefits where the claimant did not serve on active duty during a period of war.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

VA has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's personnel records have been obtained and associated with the claims file.  The veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Although verification of service has not been directly requested from the service department, here the Board has fully considered the complete personnel records.  To remand for facts already of record would service no useful purpose and, therefore, adjudication is appropriate.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991).

II.  Pension

The Veteran seeks non-service-connected pension benefits.  

A veteran is entitled to non service-connected pension benefits if he is permanently and totally disabled from a non service-connected disability which is not the result of willful misconduct, provided that he has the requisite service.  38 U.S.C.A. § 1521(a); 38 C.F.R. §§ 3.3, 3.314(b).

In order to establish basic eligibility for non-service-connected pension benefits, it must be shown that the applicant Veteran served in the active military, naval or air service for 90 days or more during a period of war; served in the active military, naval or air service during a period of war and was discharged or released from such service for a disability adjudged service-connected without presumptive provisions of law, or at time of discharge had such a service-connected disability, shown by official service records, which in medical judgment would have justified a discharge for disability; served in the active military, naval or air service for a period of 90 consecutive days or more and such period began or ended during a period of war; or served in the active military, naval or air service for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 C.F.R. § 3.3(a). 

In computing the 90 days required above, active service which began before or extended beyond the war period will be included if such service was continuous.  Broken periods of service during a period of war may be added together to meet the requirement for length of service.  38 C.F.R. § 3.17 (2014).

The Veteran contends that he has Vietnam era (wartime) service for purposes of establishing eligibility for non-service-connected pension benefits.  Specifically, per the regulation, Vietnam era (wartime) service is defined as follows: 

Vietnam era.  The period beginning on February 28, 1961, and ending on May 7, 1975, inclusive, in the case of a Veteran who served in the Republic of Vietnam during that period.  The period beginning on August 5, 1964, and ending on May 7, 1975, inclusive, in all other cases. 

38 C.F.R. § 3.2(f) (2014). 

Active military, naval, or air service includes active duty; any period of active duty for training during which an individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty; and any period of inactive duty training during which the individual concerned was disabled or died, from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24) (West 2002).

The Veteran's DD 214 Armed Forces of the United States Report of Transfer or Discharge indicates that the Veteran was separated from active duty effective May 1964 and that his reserve obligation ended in May 1968.  Service personnel records reveal that the Veteran was released from active duty in April 1964 and identify units that the Veteran was subsequently assigned.  The Veteran's Ready Reserve obligation was completed in May 1967 and the Veteran was transferred to the USAR Control Group (Standby), U.S. Army Administration Center, St. Louis, Missouri.  The Veteran was separated from service in April 1968.

The orders regarding the Veteran's discharge dated in April 1968 indicate that the Veteran was discharged from the Army Reserve.  He was relieved from the USAR Control Group Standby.  He received an honorable discharge with a DD Form 256A.

A response from the National Personnel Records Center (NPRC) does not reveal any indication that the Veteran served any active duty subsequent to May 1964 or had any service in the Republic of Vietnam.  

At the hearing before the undersigned the Veteran's spouse reported that once the Veteran came off of active duty in May 1964 he was recalled to active duty once in February or March 1968.  She stated that the Veteran was living in Chicago at the time of the recall and that he moved to Colorado shortly thereafter.  She reported that his reserve unit was in Wisconsin.  The Veteran's spouse reported she gave a document to the representative that acknowledges that the records at St. Louis were in "disarray and that they tried to compile it based on what they had I guess."

Although the Veteran's spouse has reported that the Veteran was activated once in February or March 1968, the service personnel records do not reveal that the Veteran served any active service after May 1964.  The Veteran was transferred to the reserves after his period of active service and then to the standby reserves in May 1967.  The Veteran has not reported that he suffered any injury during any period of active duty for training or inactive duty for training; therefore, any periods of active duty for training or inactive duty for training are not periods of active military, naval, or air service.    

The preponderance of the evidence is against entitlement to non-service-connected pension benefits.  Although the Veteran's spouse reported that the Veteran was recalled to active duty in February or March 1968, the records do not reveal that the Veteran had any active service after May 1964.  The record reveals that the Veteran separated from active service in May 1964 and, thereafter was assigned to reserve units.  There is no indication in the service records that the Veteran was recalled to active duty.  In addition, there is no evidence that the Veteran served in the Republic of Vietnam.  As such, entitlement to non-service-connected pension benefits is denied.



ORDER

Entitlement to non-service-connected pension benefits is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


